NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                 Submitted January 20, 2011
                                  Decided January 21, 2011

                                           Before

                            RICHARD A. POSNER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No.  10‐2498

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

       v.                                           No. 4:10CR40029‐001‐GPM

MICHAEL O. QUILLMAN,                                G. Patrick Murphy,
    Defendant‐Appellant.                            Judge.

                                         O R D E R

        The district court revoked Michael Quillman’s supervised release and imposed an
additional 24 months’ imprisonment.  Quillman appeals, but his appointed counsel has
concluded that the appeal is frivolous and moves to withdraw under Anders v. California,
386 U.S. 738 (1967).  Quillman has not responded to counsel’s motion.  Our review is limited
to the potential issues counsel identifies in her facially adequate brief.  See CIR. R. 51(b);
United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        Quillman pleaded guilty in the Western District of Washington to transporting a
minor across state lines to engage in criminal sexual activity, see 18 U.S.C. § 2423(a), and
transporting in interstate commerce visual depictions of the minor engaging in sexually
explicit conduct, see id. § 2252(a)(1).  (Quillman was 30 when he drove the 16‐year‐old victim
No. 10‐2498                                                                             Page 2

from Illinois to Washington.  Canadian customs agents discovered her in the trunk of
Quillman’s car when he tried to cross the border.  Videotapes of him engaging in sexual
intercourse with the victim were found in the car, as were rolls of film that included
photographs of similar conduct.)  In 2004 the district court in Washington sentenced
Quillman to a total of 84 months’ imprisonment* and 5 years’ supervised release.

        Quillman was released from prison and began his term of supervised release in
October 2009.  The sentencing court permitted him to reside in Illinois under the
supervision of the probation office in the Southern District, and in June 2010 jurisdiction
over his supervised release was formally transferred to that district.  By then Quillman had
moved to a different county to live with his girlfriend, and state officials were planning to
prosecute him under the Sex Offender Registration Act for failing to disclose the move and
register his new address.  See 730 ILCS 150/1‐12.  After learning about the impending
prosecution, Quillman’s probation officer petitioned the district court to revoke his
supervision.  According to the officer, Quillman had committed crimes—making false
statements, failing to register as a sex offender, failing to report a change of address—and
had violated several other standard conditions of supervised release.

        At a revocation hearing, Quillman admitted to the allegations in the petition.  (He
conceded that the government would be able to prove that he committed the state
violations—which had since been charged—by a preponderance of the evidence.)  The
government argued that Quillman should be reimprisoned for 10 months because he had
lied to his probation officer about where he was living and thus damaged the officer’s
ability to work with him.  Defense counsel acknowledged Quillman’s failure to comply with
the registration statute but said he had been making progress in treatment and
recommended continued supervision, with either home confinement or placement in a
halfway house.  When asked by the district court why he had not followed the instructions
his probation officer had clearly explained, Quillman said he had forgotten some of the
rules of supervised release.  The court revoked his supervision and imposed 24 months’
reimprisonment, well above the guidelines range of 4 to 10 months.

       In her Anders brief, counsel first considers arguing on appeal that the district court
abused its discretion by revoking Quillman’s supervised release.  But Quillman has not said
or suggested that he wants the revocation set aside, and in such situations counsel should


       *
        At that time, 18 U.S.C. § 2423(a) mandated a sentence of “not less than 5 years and not
more than 30 years.”  The statute has since been amended and now mandates a sentence “not
less than 10 years or for life.”  See Adam Walsh Child Protection and Safety Act of 2006, Pub.
L. No. 109‐248, § 204, 120 Stat. 587, 613 (2006). 
No. 10‐2498                                                                               Page 3

not explore possible challenges to a revocation.  See United States v. Wheaton, 610 F.3d 389,
390 (7th Cir. 2010).  In any event, a challenge would be frivolous because Quillman
admitted violating the conditions of his supervised release, and, as counsel recognizes, the
revocation complied with Federal Rule of Criminal Procedure 32.1.  See 18 U.S.C. §
3583(e)(3); United States v. Flagg, 481 F.3d 946, 949 (7th Cir. 2007).

        Counsel next examines whether it was plainly unreasonable for the district court to
order 24 months’ reimprisonment.  See United States v. Kizeart, 505 F.3d 672, 673‐75 (7th Cir.
2007).  The crimes Quillman admitted committing—making false statements, failing to
register, and failing to report a change of address—were all punishable by terms of
imprisonment greater than one year, see 18 U.S.C. § 1001(a); 730 ILCS 150/3, 6, 10; id. 5/5‐4.5‐
40, and thus were Grade B violations of his supervised release, see U.S.S.G. § 7B1.1(a)(2). 
The court correctly determined that the guidelines range for his reimprisonment—based on
his Category I criminal history when he was sentenced in Washington and his Grade B
violations—was 4 to 10 months.  See U.S.S.G. § 7B1.4(a).  The court also properly recognized
that the statutory‐maximum term of reimprisonment was 36 months; when Quillman
violated 18 U.S.C. § 2423(a), the statute mandated a prison term of 5 to 30 years, making it a
Class B felony, see 18 U.S.C. § 3559(a)(2) (2000), which meant that he could serve no more
than 3 additional years in prison upon revocation, see id. § 3583(e)(3).  And, as required by
§ 3583(e)(3), the court took into account the sentencing factors in 18 U.S.C. § 3553(a)—in
particular, Quillman’s history and characteristics, see id. § 3553(a)(1), and the need to protect
the public from further crimes, see id. § 3553(a)(2)(C).  The court explained to Quillman that
the conditions of supervised release and the registration requirements for sex offenders exist
“for the protection of the larger society,” and, in deciding on 24 months’ reimprisonment,
reasoned that there was no point to additional supervised release because, in the court’s
view, Quillman was unlikely to comply with the conditions.  We would not find the term of
reimprisonment plainly unreasonable.  See United States v. Neal, 512 F.3d 427, 438‐39 (7th
Cir. 2008); Kizeart, 505 F.3d at 674‐75.

        Finally, counsel considers whether Quillman could argue that he received ineffective
assistance of counsel.  But because Quillman admitted to the violations alleged in the
petition for revocation and did not offer any substantial justification or arguments in
mitigation, he had no constitutional right to counsel at his revocation hearing, which
precludes any claim of ineffective assistance.  See United States v. Eskridge, 445 F.3d 930, 932‐
33 (7th Cir. 2006).

       We GRANT counsel’s motion to withdraw and DISMISS Quillman’s appeal.